—Appeal from a judgment of Orleans County Court (Punch, J.), entered April 19, 2000, convicting defendant after a jury trial of, inter alia, arson in the third degree.
*878It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant’s contention that County Court erred in failing to charge an alibi defense is not preserved for our review (see, People v Spruill, 103 AD2d 785, lv denied 63 NY2d 712). Upon our review of the record, we conclude that defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). Present — Wisner, J.P., Hurlbutt, Kehoe, Burns and Lawton, JJ.